                 Case 1:19-cv-10736-DJC Document 39 Filed 07/08/19 Page 1 of 2



                                      UNITED STATES DISTRICT COURT
                                       DISTRICT OF MASSACHUSETTS


 ALAN DECHTER, LEON KADIS, MERRY SMITH,
    TRAUTE MARSHALL, GEORGE FLESH, and                                             C. A. NO. 19-10736-DJC
    REBECCA KATZ
                              Plaintiffs
                    v

 CITY OF NEWTON SCHOOL COMMITTEE, RUTH
    GOLDMAN, in her official capacity as NEWTON                                 PLAINTIFFS’ MOTION
    SCHOOL COMMITTEE CHAIRPERSON, DAVID                                           TO RECONSIDER
    FLEISHMAN in his official capacity as NEWTON                                 COURT’S RULINGS
    SUPERINTENDENT OF SCHOOLS, HENRY
    TURNER in his official capacity as PRINCIPAL OF
    NEWTON NORTH HIGH SCHOOL, JOEL
    STEMBRIDGE in his official capacity as PRINCIPAL
    OF NEWTON SOUTH HIGH SCHOOL, JONATHAN
    BASSETT in his official capacity as CHAIR OF THE
    HISTORY AND SOCIAL SCIENCES DEPARTMENT
    OF NEWTON NORTH HIGH SCHOOL, JENNIFER
    MORRILL in her official capacity as CHAIR OF THE
    HISTORY DEPARTMENT OF NEWTON SOUTH
    HIGH SCHOOL, DAVID BEDAR in his official
    capacity as HISTORY TEACHER AT NEWTON
    NORTH HIGH SCHOOL, and JAMIE RINALDI in his
    official capacity as HISTORY TEACHER AT NEWTON
    SOUTH HIGH SCHOOL
                                          Defendants



           Plaintiffs hereby urge the Court to reconsider its Orders, Docket Entries 36-38, allowing Defendants to

file their Reply, Docket Entry 32, allowing Amici to file their Amicus Brief, Docket Entry 38, and denying

Plaintiffs’ motion to postpone the hearing in order to give Plaintiffs a fair and reasonable opportunity to analyze

the arguments raised in the Reply and Amicus Brief, prepare responses to them, and be able to address them at the

hearing.
               Case 1:19-cv-10736-DJC Document 39 Filed 07/08/19 Page 2 of 2



        As grounds for this motion, Defendants and Amici waited to move for leave to file their Reply and Brief

until two weeks prior to the hearing on Defendants’ Motion to Dismiss, with just enough time for the Court to

consider the Reply and the Brief prior to the hearing, but without any time for Plaintiffs to file anything in reply

except their Oppositions. Nevertheless, Plaintiffs filed their oppositions to both motions well within the fourteen

days allowed by the Court’s motions practice rules. The Court did not address Plaintiffs’ arguments in opposition

and allowed both the motions that had been filed outside of regular motions practice. By contrast, the Court

denied Plaintiffs’ motion to postpone the hearing, again without addressing its arguments. The Court has ruled

that it will consider both Defendants’ Reply and the Amicus Brief at tomorrow’s hearing without allowing

Plaintiffs to respond to either of these filings—or even to prepare to address the arguments in those filings during

the oral argument itself.


        Plaintiffs therefore respectfully ask this Court to reconsider its Orders, Docket Entries 36-38.


                                                           Plaintiffs
                                                           By their attorney,


                                                           Karen D. Hurvitz, BBO#245720
                                                           Law Offices of Karen D. Hurvitz
                                                           34 Tanglewood Drive
                                                           Concord MA 01742
                                                           HurvitzLaw@comcast.net
                                                           (617) 513-3365

                                CERTIFICATE UNDER LOCAL RULE 7.1
I hereby certify that I have both called and emailed counsel for Defendants in order to confer concerning
this motion. I expect that the issue is not capable of being narrowed or resolved and, in light of the
extreme time constraints, am filing this motion.


                                         CERTIFICATE OF SERVICE
I hereby certify that this document filed through the ECF system will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those
indicated as nonregistered participants on July 8th 2019.
